                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                          CRIMINAL ACTION
 VERSUS                                                            NO: 17-49
 PATRICK HALE DEJEAN                                               SECTION: "S" (5)


                                    ORDER AND REASONS

       Before the court is the Government's Motion in Limine (Rec. Doc. 65) seeking a ruling

in advance of trial to exclude certain evidence and testimony. Defendant opposes the motion.

The court held oral argument on the motion on October 3, 2018. Having considered the record,

the memoranda and argument of counsel, and applicable law, the motion is DENIED as

premature.

       In its motion, the Government seeks an advance ruling excluding two types of evidence:

(1) any evidence of Antoine Thomassie's alcoholism, on the grounds that it is irrelevant to any of

the charges the Government seeks to prove; and (2) self-serving hearsay of exculpatory

statements made by the defendant, on the grounds that it would call for hearsay. Defendant

counters that facts surrounding Thomassie's alcoholism had a bearing on the defendant's state of

mind and lack of criminal intent, and that the alleged "self-serving statements" would not be

offered to establish the truth of the matter asserted within the statements, and thus are not

hearsay.

       It is inappropriate at this juncture to make the blanket ruling requested, without actual

knowledge of the statements themselves, and the context in which and purpose for which the
evidence or statements in question may be sought to be introduced at trial. The court observes,

however, that the touchstone of admissibility is relevance, and Thomassie's alcoholism may only

be introduced if it is established that it is actually relevant to an issue for trial (and then only if

the court determines that it its probative value is not outweighed by a danger of unfair prejudice

or confusing the issues). Fed. R. Evid. 401, 403.

        With respect to the question of self-serving statements, the court notes that

        [t]he notion that parties' out-of-court statements could not be evidence in their
        favor because of the “self-serving” nature of the statements seems to have
        originated with the now universally discarded rule forbidding parties to testify.
        When this rule of disqualification for interest was abrogated by statute, any
        sweeping rule of inadmissibility regarding self-serving statements should have
        been regarded as abolished by implication.

2 MCCORMICK ON EVID. § 270 (7th ed. 2016).

        The problem with "self-serving hearsay statements" is not that they are self-serving, but

that they are hearsay. While hearsay that is against one's self interest is admissible because it is

viewed as having a guarantee of trustworthiness, based on the assumption that people do not

make self-inculpatory statements unless they are true, it does not necessarily follow that self-

serving statements are never admissible even when they are not hearsay. See Fed. R. Evid.

804(b)(3)(A). In a sense, all statements and evidence introduced in a defendant's case are self-

serving – they are being introduced to prove the defendant's innocence. Accordingly, even if a

statement is self-serving, if it is not hearsay, and if it is relevant, not unduly prejudicial, and

satisfies all other indicia of trustworthiness required by the Federal Rules of Evidence, it will not

automatically be excluded.



                                                    2
      Accordingly;

      IT IS HEREBY ORDERED that the Government's Motion in Limine (Rec. Doc. 65) is

DENIED as premature.

                                    5th day of October, 2018.
      New Orleans, Louisiana, this _____




                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                           3
